Citation Nr: 1430649	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-11 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected residuals of shrapnel injuries and/or diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary service-connected residuals of shrapnel injuries and/or diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected residuals of shrapnel injuries and/or diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected residuals of shrapnel injuries and/or diabetes mellitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  His service medals and decorations include the Purple Heart Medal and the Combat Infantryman Badge which evidences his participation in combat against enemy forces during his service in the Republic of Vietnam during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois.

In March 2013, the Board remanded the case for further development, to include obtaining additional medical evidence and affording the Veteran a VA examination to determine the etiology of his peripheral neuropathy of the bilateral extremities.  The RO/AMC complied with the Board's March 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In a June 2013 rating decision, the Appeals Management Center (AMC) granted service connection for diabetes mellitus, type II, and assigned a 20 percent rating effective February 18, 2013; an earlier effective date of January 25, 2013, was subsequently assigned by the RO in a September 2013 rating decision.

The case has since returned to the Board for further appellate review.

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides, to include Agent Orange.

2.  Peripheral neuropathy of the bilateral upper and lower extremities did not have its clinical onset in service or is otherwise related to active duty, to include exposure to Agent Orange; peripheral neuropathy was not exhibited within the first post-service year and symptoms of peripheral neuropathy have not been continuous since service separation. 

3.  Peripheral neuropathy of the bilateral upper and lower extremities are not causally related to or permanently worsened by residuals of shrapnel injuries and/or diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for peripheral neuropathy of the right upper extremity are not met on a direct or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for establishing service connection for peripheral neuropathy of the left upper extremity are not met on a direct or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for establishing service connection for peripheral neuropathy of the right lower extremity are not met on a direct or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for establishing service connection for peripheral neuropathy of the left lower extremity are not met on a direct or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

 As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

 Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all elements of a claim, including the disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, a timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
 The U.S. Supreme Court has found that VCAA notice errors are not presumptively prejudicial. Rather, prejudice is determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA duty to notify was initially satisfied by way of a letter sent to the Veteran in July 2009, September 2009, and April 2013.  These letters apprised the Veteran of the type of evidence and information needed to substantiate his service connection claims, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The AOJ also advised him as to how disability ratings and effective dates are assigned.  Thereafter, the claims were readjudicated by way of a June 2013 SSOC.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, VA medical evidence, and private medical evidence.  The Veteran was afforded relevant VA examinations in October 2007, November 2009, and May 2013.  The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  No further notice or assistance to him is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  He has received all essential notice, has had a meaningful opportunity to participate in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004). VA's duties to notify and assist the Veteran have been fulfilled.

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The disorder of peripheral neuropathy (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply.  See Walker, supra.   

In addition, certain chronic disabilities, such as peripheral neuropathy, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

In this case, the Veteran's service personnel records indicate that he served in the Republic of Vietnam from December 1967 to July 1968.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.   38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, there are certain diseases that shall be service-connected even though there is no record of such disease during service.  Until recently these diseases included acute and sub-acute peripheral neuropathy.  38 C.F.R. § 3.309(e)(2013).  This regulation has now been changed to read "early-onset peripheral neuropathy."   
The requirement that the neuropathy become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent remains unchanged.   Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763, 54766 (September 6, 2013) (to be at 38 C.F.R. § 3.309(e)).  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.   See, e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007); see, too, McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation). 

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).
In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be still be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The medical evidence reflects that the Veteran is currently diagnosed with peripheral neuropathy of the bilateral upper and lower extremities.  See, e.g., VA examination reports dated in October 2007, November 2009, and May 2013.  
Initially, the Board notes that although the Veteran had combat service, he does not assert nor does the evidence show that his current peripheral neuropathy is a direct result of combat injury.  Rather, as will be discussed below, the Veteran primarily asserts that his peripheral neuropathy is secondary to his service-connected shrapnel wounds (and/or diabetes mellitus).  Therefore, the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) is not applicable in this case - the dispositive issue in this matter does not involve inquiry into an in-service event, but rather causation of a claimed disorder and therefore it nexus.

Although there is evidence of a current disability, there is no evidence of an in-service injury or disease of the peripheral nerves or chronic symptoms of peripheral nerve disorder during service, such that would bear on the question of nexus.  The Veteran's STRs do not show any complaints, treatment, or diagnosis of peripheral neuropathy of the upper and/or lower extremities or indicative symptoms.  On his report of medical history upon service separation, the Veteran reported having had cramps in his right leg, lameness of the right leg during bad weather, and a "trick" or locked knee.  Service connection is currently in effect for residual shrapnel injury to the right shin with calf Muscle Group XI involvement, (2) residuals of shrapnel injury, thigh rotation and hip stabilization, buttock Muscle Group XVIII, right, and metallic fragment of the left ramus, (3) scars of the popliteal fossa of the right knee with limited flexion of the knee, shin, calf, mid posterior thigh, buttocks, and (4) scars of the left lower extremity and mid lateral posterior calf, medial calf, inner gluteal cleft.  Importantly, upon service separation, the Veteran specifically denied having had paralysis and the clinical evaluation of his neurologic system, as well as the upper and lower extremities, was normal during the March 1968 separation examination.
  
A diagnosis of peripheral neuropathy of the extremities is not shown in the record until the October 2007 VA foot examination.   

However, the Veteran has consistently reported experiencing symptoms of peripheral neuropathy beginning in the 1980's.  Specifically, he has reported paresthesia in all five fingers of his hands (no symptoms in his palms or wrists), and in all toes and dorsal feet since the 1980's.  Dysesthesia and pain upon touch of the toes reportedly began in approximately the 1990's.  See, e.g., October 2007, November 2009, and May 2013 VA examination reports.  Although the Veteran, as a layperson, is not competent to diagnose a medical disability such as peripheral neuropathy, he is competent to report symptoms such as tingling and numbness in the extremities since the 1980's because he has first-hand knowledge of these types of symptoms.  In addition, the Board has no reason to doubt the credibility of the Veteran's assertion as to onset of symptoms.   

However, the evidence does not demonstrate that peripheral neuropathy of either the upper or lower extremities manifested to a compensable degree within one year of service separation.  There are no symptoms of peripheral neuropathy during the first post-service year, and no diagnosis or findings of peripheral neuropathy of any severity during the one year post-service presumptive period.  As stated, the first complaints of peripheral neuropathy in the 1980's are approximately 11 years after service discharge.  Therefore, service connection for peripheral neuropathy may not be presumed as having been incurred in service pursuant to 38 C.F.R. §§ 3.307, 3.309(a). 

The Veteran is also not entitled to service connection for "early-onset" peripheral neuropathy on a presumptive basis based on herbicide exposure as discussed in 38 C.F.R. § 3.309(e).  There is no lay or medical evidence of record of "early-onset" peripheral neuropathy manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  Rather, the evidence does not show, and the Veteran does not contend, that he developed peripheral neuropathy within one year of his herbicide exposure.   

There is no probative evidence of record establishing a relationship between the Veteran's peripheral neuropathy of the upper and lower extremities and his period of active service.  

The Board also considered service connection for peripheral neuropathy of the upper and lower extremities based on continuity of symptomatology since service separation in 1969 because it is considered a chronic disease pursuant to 38 C.F.R. § 3.309(a).  However, as noted, the service separation examination report does not reflect any complaints suggestive of peripheral neuropathy and no diagnoses of peripheral neuropathy.  The Veteran, himself, has not alleged continuity of peripheral neuropathy symptomatology since service.  Instead, as noted, the Veteran asserts that he first experienced relevant symptoms in the 1980's, which is more than a decade after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Thus, evidence weighs against a finding of continuity of symptomatology since service.  Service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is therefore not warranted.

The Board turns now to the Veteran's primary contention, that his peripheral neuropathy of the upper and lower extremities is etiologically related to his service-connected shrapnel injuries and/or diabetes mellitus.  

Following a VA examination of the feet in October 2007, the VA examiner stated that the current symptoms of paresthesia in the peripheral extremities were not related to the Veteran's service-connected shrapnel injuries. 

Following a VA neurology examination in November 2009, the examiner diagnosed the Veteran with peripheral neuropathy of the upper and lower extremities which he felt was most likely idiopathic.  The examiner concluded that it was less likely as not (less than 50/50 probability) that the Veteran's peripheral neuropathy was caused by or the result of his service-connected shrapnel wounds from combat.  The examiner reasoned that he could not find direct anatomical or physiological relationship between the locations of the shrapnel and the nerves affected.  The examiner noted that the pattern of the Veteran's sensory deficits was "stocking glove" which, more likely than not, precluded an etiology related to specific peripheral nerve injury from shrapnel.  However, the examiner noted that a search for other explanations of the Veteran's peripheral neuropathy had found only impaired fasting glucose (IFG) as a possible factor, noting that IFG would implicate diabetic neuropathy only if a diagnosis of diabetes mellitus was eventually established. 

A January 2013 treatment record by Dr. Cottone shows a diagnosis of diabetes mellitus, but does not make any reference to peripheral neuropathy of the upper and/or lower extremities.

In May 2013, the Veteran underwent an additional VA compensation where a diagnosis of diabetes mellitus was also rendered.

Also in May 2013, the Veteran underwent a VA peripheral nerves examination, and the examiner, a physician, concluded that it is less likely than not that the shrapnel injuries aggravated the Veteran's peripheral neuropathy.  Similar to the reasoning of the 2009 VA examiner, the 2013 examiner indicated that the Veteran's shrapnel injuries are at various locations and anatomically they would not cause stocking glove-type distribution of symptoms.  The examiner noted that peripheral neuropathy affects un-named distal sensory nerves primarily where the symptoms are felt.  For instance, the examiner noted that if the Veteran had damaged a nerve at his knee from shrapnel, he would have numbness at the level of his knee and lower leg as well, but he only has symptoms in his more distal hands and feet.  In addition, the examiner indicated that the remoteness of the onset of the Veteran's neuropathy symptoms in the 1980's from the injuries in the 1960's supports that there is no relation between the shrapnel injuries and his neuropathy.

The May 2013 VA examiner also determined that it is less likely that the Veteran's peripheral neuropathy was caused or aggravated by his diabetes mellitus.  The examiner again noted that the Veteran's report of neuropathy onset in the 1980's, and stated that there is no evidence that he had diabetes or IFG until 2007 or 2009.  The examiner indicated that the Veteran reports no change in his neuropathy, and no worsening or change in symptoms in his hands or feet since their onset in 1980's.  For aggravation, the examiner explained that some further spread or change in severity or frequency in symptoms would be shown and none is shown here; to the contrary, the Veteran reports stable symptoms.  The examiner also stated that the Veteran's peripheral neuropathy could also be related to his prior history of excessive alcohol intake.  Although the 2009 examiner noted that IFG would implicate neuropathy, the 2013 VA examiner observed that the onset of neuropathy symptoms was in the 1980's, which precedes the diagnosis of diabetes by decades.  With regard to the representative's September 2013 argument that the Veteran's 2013 VA examination was inadequate because it failed to address the possibility that the Veteran's diabetes existed before 2013, again, the Board notes that the 2013 VA examiner acknowledged that there was evidence of IFG as early 2007 and still determined that service connection is not warranted as secondary to service-connected diabetes.  

The Board finds the November 2009 and May 2013 VA opinions highly probative.  In arriving at the opinion that the peripheral neuropathy is less likely caused or aggravated by his service-connected shrapnel injuries and diabetes mellitus, the examiners examined the Veteran, had the benefit of reviewing the entire claims file, and presented clear rationales.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As noted, the Veteran, as a layperson, is competent to report his observable symptoms, such as numbness or tingling in an extremity.  However, the question of whether his current disability is related to his service is a complex medical question, not capable of lay observation.  Because the evidence does not indicate that the Veteran has the appropriate medical training, experience, or expertise, he is not competent to comment on the etiology of his current peripheral neuropathy of the upper and lower extremities, to include relating it a service-connected disability.  The competent medical evidence outweighs the Veteran's unsubstantiated lay reports regarding etiology.

The preponderance of the evidence is against the Veteran's claims, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) 2013). Service connection for peripheral neuropathy of the bilateral upper and lower extremities will therefore be denied.





ORDER

Service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected residuals of shrapnel injuries and/or diabetes mellitus, is denied. 

Service connection for peripheral neuropathy of the left upper extremity, to include as secondary service-connected residuals of shrapnel injuries and/or diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected residuals of shrapnel injuries and/or diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected residuals of shrapnel injuries and/or diabetes mellitus, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


